Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 09/01/2022 is acknowledged.  The traversal is on the ground(s) that amended claim 1 provides unity of invention in view of Uda.  This is not found persuasive because, upon further search, the technical feature recited in claim 1 does not make a contribution over the prior art in view of Okamota (US PG Pub 2019/0262775) as discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1,3-15,19-24 and 26-39 are pending in the application, claims 27-39 are withdrawn, claims 2, 16-18, and 25 are cancelled. 
Claim Interpretation
	Claim 1 recites “the wastewater outlet of the first membrane unit and the raw water inlet of the second membrane unit are on a correspondingly same side edge.” Corresponding edge is interpreted in light of the drawings, in particular Figs. 5, 8, 14 and 16, to include corresponding to an edge of unrolled rectangular membrane elements, in the same orientation to a collection tube. First, second, third and fourth edges as recited in dependent claims are also interpreted in view of Figs. 5, 8, 14 and 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a second water pipe adjacent to the first side edge of the second membrane unit is provided in the raw water flow channel of the second membrane unit. In view of the claim interpretation above with respect to defining edges, Fig. 5 illustrates the raw water inlet of the second unit on a second side edge of the second membrane unit. It is unclear where the recited second water pipe is located. For the purposes of examination, the second water pipe is interpreted as being adjacent to item 31 in Fig. 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 15, 23, 24, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto (US PG Pub 2019/0262775).
With respect to claim 1, Okamoto teaches a separation membrane element including a plurality of membrane pairs wound around a perforated central tube ([0010-0018, 0034], Fig. 1, a membrane element, a water collecting pipe, first and second membrane units rolled on the water collecting pipe), the first and second pairs are different from each other in a combination of the opened end faces or ends ([0018], Figs. 2-11, at least one raw water flow channel of the first membrane unit and the second membrane unit spirally extends along a circumferential direction of the water collecting pipe), and concentrated fluid 103 of one separation membrane pair serves as a feed fluid of another separation pair, where a feed fluid is fed from one end (101) of the separation membrane pair and an intermediate fluid or concentrated fluid (104/103101/103), is discharged from an outer peripheral face and fed to the outer peripheral end of a separation pair and discharged from an end face (103/104), ([0071, 0074, 0104], Figs. 2-11], Figs. 5, 6, and 11 below, a waste water outlet of the first membrane unit is in communication with a raw water inlet of the second membrane unit, wherein in a state that the first membrane unit and the second membrane unit are unrolled, the wastewater outlet of the first membrane unit and the raw water inlet of the second membrane unit are on a correspondingly same side edqe).  

    PNG
    media_image1.png
    631
    450
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    704
    469
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    472
    742
    media_image3.png
    Greyscale


With respect to claim 3, the membrane element according to claim 1 is taught above. Okamoto teaches the waste water outlet of the first membrane unit is on a circumferential surface of the membrane element and the raw water inlet of the second membrane unit is on the circumferential surface of the membrane element (Figs 2-11).  
With respect to claim 4, the membrane element according to claim 3 is taught above. Okamoto teaches the first membrane unit and the second membrane unit are rolled on one water collecting pipe together, the membrane element in the unrolled state has a first side edge connected to the water collecting pipe and a second side edge opposite to the first side edge, and the waste water outlet of the first membrane unit and the raw water inlet of the second membrane unit are on the second side edge when in the unrolled state (Figs. 2-11).  
With respect to claim 5, the membrane element according to claim 4 is taught above. Okamoto teaches in the Figs. 5 and 6, the feed fluid or the intermediate fluid (101, 104) is fed from one end face of the separation membrane pair, and the intermediate fluid or the concentrated fluid (104, 103) is discharged from an outer peripheral end of the separation membrane pair ([0072], the membrane element in the unrolled state has a third side edge and a fourth side edge that are opposite to each other, the third side edge and the fourth side edge are respectively connected to the first side edge and the second side edge, the raw water inlet of the first membrane unit is provided on a part of the third side edge adjacent to the first side edge, and the waste water outlet of the second membrane unit is provided on a part of the fourth side edge adjacent to the first side edge).  
With respect to claim 6, the membrane element according to claim 5 is taught above. Okamoto teaches the third side edge of the first membrane unit on the side of the raw water flow channel is sealed except the raw water inlet of the first membrane unit, and the fourth side edge of the first membrane unit on the side of a raw water flow channel is sealed (Figs. 4 and 5, [0086-0093]); the fourth side edge of the second membrane unit on the side of a raw water flow channel is sealed except the waste water outlet of the second membrane unit, and the third side edge of the second membrane unit on the side of a raw water flow channel is sealed (Fig. 6, [0095-0101]).  
With respect to claim 7, the membrane element according to claim 6 is taught above. Okamoto teaches the membranes are stacked, the first membrane unit and the second membrane unit are provided in a stacking manner when the membrane element is in the unrolled state ([Figs 1, and 9-11, [0034]). 
With respect to claims 8 and 9, the membrane element according to claim 7 is taught above. Okamoto teaches inlets and outlets as discussed above, and flow channels can be closed by sealing with an adhesive, or with a cap ([0114-0115, 0121-0123], parts of edges of membrane units sealed by caps). 
With respect to claim 15, the membrane element according to claim 3 is taught above. Okamoto teaches a filament or a film (not shown) is wound around the wound body 61 ([0034]), and membrane elements may be loaded in a vessel (a shell) and sealed with one or more brine seals, or seal member ([0012, 0137-0138], the membrane element comprises a membrane shell; Okamoto teaches discharged fluid 104 makes a U-turn by a cap ore a sealed vessel ([0104, 0108, 0012, 0122, 0124], Figs. 8 and 11, a third space in communication with the waste water outlet of the first membrane unit and the raw water inlet of the second membrane unit is formed between the membrane shell and an outer wall surface of the first membrane unit and/or the second membrane unit).  
With respect to claims 23 and 24, the membrane element according to claim 1 is taught above. Okamoto teaches a plurality of separation membrane pairs, the plurality of separation membrane pairs include at least one first separation membrane pair ([0010-0017], the number of the first membrane unit is plural), and at least one second separation membrane pair ([0010-0017], the number of the second membrane unit is plural), and separation membranes include microfiltration, ultrafiltration, nanofiltration, reverse osmosis, and forward osmosis membranes ([0002]), the separation membrane is selected according to its usage ([0037-0051]), Figs 2-5 illustrate the membranes as separation membrane 3, implying the same membrane material, the plurality of the first membrane units are made of the same or different membrane materials.  
With respect to claim 26, the membrane element according to claim 1 is taught above. Okamoto teaches the membrane unit forms a wound body 61([0034], Figs. 1, and 9-12), configured as a fluid separation apparatus ([0136], a filter cartridge comprising a membrane element according to claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US PG Pub 2019/0262775), in view of Herron (US PG Pub 2010/0224550) and/or Wynn (US PG Pub 2009/0020008).
With respect to claim 10, the membrane element according to claim 6 is taught above. Okamoto teaches a plurality of membrane separation elements may be connected in series ([0136]), but fails to explicitly teach connection in parallel or the first membrane unit and the second membrane unit are arranged in parallel along an axial direction of the water collecting pipe.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a parallel configuration in order to distribute flow. Alternatively, Herron teaches a spiral wound membrane system comprising multiple membrane elements 42 arranged in parallel on a central tube (abstract, Fig. 3, [0054], membrane units arranged in parallel along an axial direction of a water collecting pipe); Wynn teaches separation membrane module assembly and feeding multiple membrane elements in parallel (abstract), spiral wound membrane modules ([0006, 0094]), with separation membrane elements arranged in line along a tube, with permeate pipes connected by connectors ([0125]), wherein feed is directed in parallel to multiple modules ([0153, 0181, 0183. 0196], Figs. 2 and 3, membrane units arranged in parallel along an axial direction of a water collecting pipe). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple elements in parallel as described by Herron or Wynn into Okamoto’s apparatus in order to access multiple elements in parallel by incoming feed (Wynn [0050]), and enable separation membrane modules to be housed in compact housings that are simple and safe, inexpensive to manufacture, and that provide for easy replacement of modules within the housing (Wynn [0016]).
With respect to claim 11, the membrane element according to claim 10 is taught above. Herron and Wynn teach first and second ends of the membrane modules along a water collecting pipe as discussed above, Okamoto teaches flow channels can be closed by sealing with an adhesive, or with a cap ([0114-0115, 0121-0123], sealing end caps.  
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US PG Pub 2019/0262775), in view of Hou (US PG Pub 2012/0111787).
With respect to claim 12, the membrane element according to claim 4 is taught above. Okamoto teaches feed 101 and perforated tube 2 (Figs. 1-11), but does not teach separate first and second water pipes in the raw water flow channel. 
Hou teaches spiral wound membrane elements, and feed water tubes with a plurality of holes provided in each of the raw water inlets to prevent the raw water inlets from clogging ([0011-0012, 0025-0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate feed water tubes in each water inlet as described by Hou, and provide first and second water pipes, in raw water channels, comprising holes, and extending in an axial direction into Okamoto’s apparatus in order to eliminate dead angles of the raw water inlets, to prevent water inlets from clogging, and feed water more smoothly into the channel ([0025-0027]).
With respect to claim 13, the membrane element according to claim 12 is taught above. Okamoto teaches membranes with edges as discussed above, telescope prevention plates 71 and 72, or caps 73 attached to both ends of the wound body 61 in order to prevent deformation and flow channels ([0034-0035]), and edges can be closed by sealing with an adhesive, or with a cap ([0114-0115, 0121-0123], caps. Hou teaches feed water tubes, or first and second water pipes as discussed above.  
With respect to claim 14, the membrane element according to claim 13 is taught above. Okamoto teaches a filament or a film (not shown) is wound around the wound body 61 ([0034]), and membrane elements may be loaded in a vessel (a shell) and sealed with one or more brine seals, or seal member ([0012, 0137-0138], the membrane element comprises a membrane shell and a sealing member, the sealing member provided between the membrane shell and the end caps, or, the sealing member is provided over the first water pipe and the second water pipe, or, the sealing member is wrapped around an outside the first membrane unit and the second membrane unit).  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US PG Pub 2019/0262775), in view of Garg (Optimization and economic analysis of small scale nanofiltration and reverse osmosis brackish water system powered by photovoltaics, 2014).
With respect to claims 19 and 20, the membrane element according to claim 1 is taught above. Okamoto teaches first and second membranes as discussed above, separation membranes include microfiltration, ultrafiltration, nanofiltration, reverse osmosis, and forward osmosis membranes ([0002]), an object of the invention is to prevent increase in concentration of the ingredients to be separated on the membrane surface even at high recovery ratios ([0009]), the separation membrane is selected according to its usage ([0037-0051]), but does not teach the first membrane unit and the second membrane unit are made of different membrane materials, or the first membrane unit is a nanofiltration membrane and the second membrane unit is a reverse osmosis membrane.  
Garg teaches hybrid nanofiltration and reverse osmosis membrane systems (abstract, first and second membrane units made of different membrane materials), using a membrane module comprising NF and RO membranes (p, 59 col 1), that many studies use NF membranes as water softeners to increase the performance of RO membranes (p. 59, col 1), a hybrid configuration wherein concentrate from the NF membrane is fed to the RO membrane NF-C-RO (p. 65, 2.6, Fig. 1, the first membrane unit is a nanofiltration membrane and the second membrane unit is a reverse osmosis membrane), the hybrid configuration provided higher recovery (p. 69, col 2, 3.4), and showed optimum performance (p. 73, Conclusion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Garg’s NF-C-RO configuration into Okamoto’s apparatus in order to provide increased RO performance with higher recovery.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US PG Pub 2019/0262775), in view of Dontula (US PG Pub 2013/0146540).
With respect to claim 21, the membrane element according to claim 1 is taught above. Okamoto teaches first and second membranes as discussed above, separation membranes include microfiltration, ultrafiltration, nanofiltration, reverse osmosis, and forward osmosis membranes ([0002]), an object of the invention is to prevent increase in concentration of the ingredients to be separated on the membrane surface even at high recovery ratios ([0009]), the separation membrane is selected according to its usage ([0037-0051]), Figs 2-5 illustrate the membranes as separation membrane 3, implying the same membrane material, both pairs are reverse osmosis membranes. Okamoto does not teach a membrane area of the first membrane unit is greater than a membrane area of the second membrane unit.   
Dontula teaches treating water with spiral wound membrane elements, the membrane sheets are typically reverse osmosis membrane elements ([0011]), and that as feed progresses through the element feed becomes higher in concentration and lesser in volume, magnifying adverse concentration polarization (CP) in downstream elements, the elements may be configured to reduce the flow passage areas as permeate exits the feed ([0041-0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reverse osmosis membranes, as according to Dontula, the sheets are typically RO membrane, and decreasing area as feed progresses through the element or a membrane area of the first membrane unit is greater than a membrane area of the second membrane unit, in order to compensate for increased concentration and prevent adverse concentration polarization in downstream elements .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hou (US PG Pub 2014/0042080), and CN 104941448 teach flow paths 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777